PER CURIAM:
Norwood E. Jones, an inmate of the federal penitentiary at Atlanta, Georgia, appeals an order of the district court denying his mandamus petition against prison authorities for alleged obstruction of his mail.
We vacate and remand with directions . to the district court to require appellant to exhaust his administrative remedies in accordance with Bureau of Prisons Policy Statement No. 2001.6, dated February 14, 1974, effective April 1, 1974. See Thompson v. United States Federal Prison Industries, 5 Cir., 1974, 492 F.2d 1082.
Vacated and remanded.